Citation Nr: 1631128	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the orthopedic manifestations of status post herniated nucleus pulposus of the lumbosacral spine at L4-L5 and L5-S1 and status post intervertebral disc syndrome ("low back disability").

2.  Entitlement to an increased initial rating for the neurologic manifestations of a low back disability, currently rated as 10 percent disabling based on radiculopathy of the right lower extremity and as 10 percent disabling based on radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for a low back disability and assigned an initial rating of 10 percent effective February 2, 2009.

In April 2015, the Board remanded the Veteran's claim for an increased initial rating for a low back disability for further evidentiary development.  

As will be discussed, the Board finds that the Veteran is entitled to at least a 20 percent disability rating for the orthopedic manifestations of her service-connected low back disability.  However, further development is necessary to determine whether she is entitled to an even higher rating.  Accordingly, the issues of entitlement to an initial rating in excess of 20 percent for the orthopedic manifestations of a low back disability and entitlement to an increased initial rating for the neurologic manifestations of a low back disability, currently rated as 10 percent disabling based on radiculopathy of the right lower extremity and as 10 percent disabling based on radiculopathy of the left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, throughout the period under review, the orthopedic manifestations of her low back disability approximate, at the least, the criteria for a 20 percent rating, based on functional loss during flare-ups.


CONCLUSION OF LAW

Throughout the period under review, the requirements for an evaluation of 20 percent for the orthopedic manifestations of the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is seeking a higher initial rating for her service-connected low back disability, which is currently assigned a 10 percent evaluation under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).

IVDS may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.

As relevant to the decision issued herein, under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.

A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In several notes set out after the diagnostic criteria, the General Rating Formula provides further guidance in rating diseases or injuries of the spine.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest five degrees.

In February 2008, prior to her discharge from service in February 2009, the Veteran was afforded an examination to assess various medical complaints, including low back pain.  The examining clinician noted that the Veteran had two herniated discs in her back that were felt to be related to a 2001 motor vehicle accident.  The Veteran told the examiner she experienced occasional pain in her mid-back that was elicited by physical activity and aggravated by stress.  The Veteran particularly described irritation of her back when vacuuming, mowing the lawn, lifting children, walking for prolonged periods, and driving.  She indicated the pain was relieved by rest and medication such as Tylenol or Vicodin, and reported receiving epidural steroid injections in 2004.  Upon physical examination, the examiner documented forward flexion to 90 degrees, extension to 20 degrees, and right and left lateral flexion and rotation to 30 degrees each.  The examiner stated the Veteran's range of motion was additionally limited by pain, weakness, and lack of endurance with repetition, and noted that the major functional impact of her disability was pain with bending.

Following her discharge from service in February 2009, the Veteran continued to seek treatment for low back pain.  Although "good" and normal ranges of motion were reported by VA clinicians in July 2009 and June 2010, respectively, the Veteran reported in her November 2009 notice of disagreement with the 10 percent evaluation initially assigned for her low back disability that she was unable to bend at the waist, lift, stand, or sit for long periods of time, and that she used prescription medication and participated in physical therapy to address her continuous pain.

During a VA examination in July 2012, the Veteran described daily stiffness and constant pain in her back that limited her activities and affected her daily routine.  She also described flare-ups of back symptoms that impaired her sleep and her ability to cook and care for her children, and reported taking daily medication to treat her back symptoms and occasionally using a brace.  Upon physical examination, the examiner documented forward flexion of the thoracolumbar spine to 90 degrees, with objective evidence of painful motion beginning at 65 degrees, extension to 10 degrees, with objective evidence of painful motion beginning at 5 degrees, right lateral flexion to 15 degrees, and left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees each.  Her combined range of motion totaled 205 degrees.  Following repetitive use testing, the Veteran's forward flexion decreased to 80 degrees and her extension decreased to 5 degrees.  The examiner reported functional loss in the form of less movement than normal, excess fatigability, and pain on movement.  He noted that the Veteran had localized tenderness or pain to palpation over her lumbar spine, but no guarding or muscle spasm.  A description of the effects of the Veteran's described flare-ups in terms of range of motion was not provided.

The Veteran was afforded another VA examination in August 2015.  At that time, she described back symptoms similar to those she reported in 2012, including symptoms that flared up when she performed household chores such as vacuuming.  She described her back pain as constant, and indicated that she was still receiving treatment for her symptoms.  Upon physical examination, the examiner noted localized tenderness in the Veteran's back, and documented forward flexion of the thoracolumbar spine to 80 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees each, for a combined range of motion of 160 degrees.  He noted that each range of motion caused pain, but that additional limitation of motion was not elicited following repetitive use testing.  However, the examiner also reported that pain significantly limited the Veteran's functional ability with flare-ups.  Specifically, he explained that, per the Veteran's history, pain, weakness, or fatigability could significantly limit her functional ability during a flare-up or when her back was used repeatedly over time.  The examiner went on to explain that he could not quantify the range of motion that would be lost in those scenarios in terms of degrees without resorting to speculation, due to the multiple subjective and unmeasurable factors involved.

In September 2015 correspondence submitted to VA, the Veteran reiterated that her low back disability, including symptoms of pain, stiffness, and swelling, limited her daily activities by impairing her ability to clean, do laundry, sleep comfortably, and play with her children.  She further stated that she was unable to sit or stand for long periods without pain, and that she was unable to carry, push, or pull heavy objects.  She again reported taking medication daily, and described twice-weekly visits to a chiropractor to relieve her pain and improve her joint function.

Following review of the evidence of record, and resolving reasonable doubt in her favor, the Board finds that the Veteran is entitled, at the least, to an initial evaluation of 20 percent for the orthopedic manifestations of her low back disability under the General Rating Formula.  

The orthopedic manifestations of the Veteran's low back disability during the period under review include pain, tenderness, stiffness, forward flexion to 80 degrees following repetitive motion, and a combined range of motion of 160 degrees.  The Board acknowledges that those objective range of motion findings fall squarely within the criteria for a rating of 10 percent.  However, given the 2015 VA examiner's finding that the Veteran's back symptoms could significantly limit her functional ability during flare-ups or with repeated use of her back over time, the fact that the VA examinations of record were not conducted during flare-ups of the Veteran's back pain, and the fact that the Veteran's description of the nature of her flare-ups, which she has reported severely limit her ability to bend at the waist, affect her daily activities, and disturb her sleep, have remained consistent throughout the claim period, the Board will resolve reasonable doubt in her favor and find that a 20 percent rating, at the least, for the orthopedic manifestations of her low back disability, is more nearly approximated throughout the period under review.  To that extent only, the claim for an increased rating is granted.

As already discussed in the Introduction, additional development is necessary to determine whether the Veteran is entitled to an even higher evaluation for the orthopedic manifestations of her low back disability or to higher evaluations for the separately rated neurologic manifestations of that disability.  As such, those issues are addressed in the Remand portion of this decision, below.  In light of that forthcoming development, VA's duties to notify and assist have not yet been completed and need not be addressed at this time.


ORDER

An initial evaluation of 20 percent for the orthopedic manifestations of status post herniated nucleus pulposus of the lumbosacral spine at L4-L5 and L5-S1 and status post intervertebral disc syndrome is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Additional development is required prior to adjudication of the remaining issues on appeal.

The Board previously remanded the Veteran's claim for an increased initial rating for her low back disability in part to afford her a contemporaneous VA examination.  At that time, the Board asked the VA examiner to discuss the nature, extent, and severity of the Veteran's lower extremity radiculopathy and to comment on whether her low back disability had resulted in any incapacitating episodes-defined as prescribed bed rest and treatment by a physician.  The VA physician who examined the Veteran in August 2015 conducted appropriate range of motion, strength, and sensory testing, but also found that there was no current evidence of lower extremity radiculopathy, noting that the Veteran stated she had not experienced a flare of sciatica for about five years.  This report is somewhat inconsistent with the evidence of record, however, as the Veteran described symptoms of radiculopathy during her July 2012 VA examination less than five years prior.  Regardless, the 2015 examiner also failed to address whether the Veteran's low back disability had been productive of any incapacitating episodes as requested.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In view of the foregoing oversights in the 2015 examination, the Board finds that the portion of the Veteran's claim that was not granted in the decision above must again be remanded for a new VA examination.

Given the need to remand for another reason, the Veteran should also be afforded another opportunity to submit, or to identify and authorize VA to obtain, any relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, attempt to obtain all outstanding private medical records relating to treatment of her low back disability.

2.  Then, schedule the Veteran for a VA neurological examination to determine the current nature and severity of the neurological manifestations of her low back disability.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All indicated studies should be performed, and the results reported in detail.  

In addition to determining the current severity of any neurological symptoms associated with her low back disability, the examiner should also state whether, at any time since February 2, 2009, the Veteran has been prescribed bed rest by a clinician for her low back disability.  If so, the examiner should quantify the bed rest in terms of weeks.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


